Order, New York State Labor Relations Board, dated November 5, 1971, directing petitioner hospital to bargain collectively with intervenor union as exclusive bargaining representative of the hospital’s skilled maintenance employees, unanimously annulled, on the law, the proceeding remanded to respondent Labor Board for a hearing anew on the question of appropriate bargaining unit, and the cross petition of respondent Labor Board seeking enforcement of its order dismissed, all without costs and without disbursements. In arriving at its conclusion as to the appropriate unit, the board relied upon transcripts of outdated hearings on the subject, inappropriately placing upon petitioner the burden of disproving the applicability of the earlier evidence. (See State Labor Relations Bd. v. Shattuck Co., 260 App. Div. 315, 321.) Remand is required to assure that pertinent evidence on the subject of appropriate bargaining unit, updated to the time of the hearing, may be considered. (See Matter of Roosevelt Hosp. v. State Labor Relations Bd., 39 A D 2d 889, 890.) Concur — Stevens, P. J., Markewich, Nunez, Murphy and Tilzer, JJ.